Citation Nr: 0023321	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  00-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1996 for the grant of service connection for mood disorder 
with depressive episodes and psychotic features. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to July 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

On his January 2000 substantive appeal, the veteran checked 
the boxes indicating that he desired to appear before a 
Member of the Board at the local VA office.  

In a February 2000 report of contact, it was noted that the 
veteran had reported that he did not want a hearing.

In a March 2000 statement in response to a request for 
clarification, the veteran indicated that he was unable to 
attend the scheduled hearing before a Member of the Board at 
the RO.  He requested a hearing before a Member of the Board 
in Washington, DC., but added that he was unable to meet with 
the Board in person.  

In a letter dated in June 2000, the Board requested that the 
veteran clarify whether he indeed desired a hearing before 
the Board of Veteran's Appeals.  The letter indicated if 
there was no response within 30 days, it would be assumed 
that the veteran desired a hearing before a member of the 
Board at the local VA office.  To date, the veteran has not 
responded.  

In order to comply with the requirements of due process, this 
case is remanded for the following:

The RO should, in accordance with 
applicable laws and regulations, schedule 
the veteran for a hearing before a member 
of the Board at the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




